Exhibit 10.3
 
SHAREHOLDER CONSENT
 
AMERICAN HOUSING INCOME TRUST, INC.
 
Pursuant to Article VIII of the Articles of Incorporation for American Housing
Income Trust, Inc., a Maryland corporation (the “Corporation”), the undersigned
manager of American Realty Partners, LLC, an Arizona limited liability company
and majority shareholder in the Corporation consents to the following actions:


RESOLVED, approves and ratifies the Board of Directors’ directive to the
President and Secretary of the Corporation to file with the State of Maryland’s
Department of Assessments and Taxation the Articles of Amendment to Articles of
Incorporation specifically amending Article VI to account for the recent
adjustment in par value of shares of common stock in the Corporation to $.01 and
to ratify the authorization of shares of common stock and preferred stock as
100,000,000 and 10,000,000, respectively.


APPROVED:


American Realty Partners, LLC, an
Arizona limited liability company,


Manager:


Performance Realty Partners, LLC, an
Arizona limited liability company


/s/ Sean Zarinegar______________
By: Sean Zarinegar
Its:  Manager


 
Dated:  June 23, 2015
 